Citation Nr: 9901679	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  98-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of compression fracture at T-12, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for a 
service-connected compression fracture at T-12.

A Travel Board hearing was held on October 28, 1998, before 
Holly E. Moehlmann, a member of the Board who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1996) and who is 
rendering the determination in this case.

In an August 1998 rating decision the RO denied service 
connection for neck, low back and leg disorders.  
Disagreement with that decision has not been received to 
date.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veterans claim has been developed.

2.  The veterans residuals of compression fracture at T-12 
are subjective complaints of pain and stiffness, limitation 
of range of motion, and demonstrable vertebral deformity.

3.  Residuals of fractured vertebra with cord involvement and 
ankylosis of the spine are not shown by the evidence of 
record; the medical evidence does not show that the veterans 
disability makes him bedridden or requires the use of long 
leg braces or a jury mast neck brace.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the veterans service-connected residuals of compression 
fracture at T-12 have not been met.  38 U.S.C.A. §§ 1155, 
5107  (West 1991); 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Codes 5285, 5286, 5288, 5291  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
a well-grounded claim because he is service-connected for 
residuals of compression fracture at T-12 and has asserted 
that his disability is currently worse than rated; medical 
evidence has been added to the claims file which the veteran 
believes supports his assertions.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).

Because the veterans claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with a recent VA compensation and 
pension examination.  It also obtained medical records that 
the veteran indicated were available.  It is noteworthy that 
the veteran, in personal hearing testimony, indicated 
intermittent treatment by several health care providers other 
than the VA.  No records of such treatment are in the claims 
file; however, the veteran indicated that he attempted to 
obtain any and all such records, but that none were 
available.  Overall, the Board finds that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
in deciding VA benefits claims, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b)  (West 1991).

In this case, service connection for a compression fracture 
at T-12 was granted by the RO in a rating decision dated 
April 1965.  A 10 percent disability rating was assigned at 
that time.  The veterans disability remained at the 10 
percent level until 1996.  In a February 1996 decision, the 
RO granted the veteran a 20 percent disability rating for his 
T-12 compression fracture.  Most recently, the veteran sought 
a increased disability rating in October 1997.  His claim was 
denied by RO decision dated April 1998.  He properly appealed 
that decision, maintaining that a higher rating was 
warranted.

II.  Evidence

In reviewing the veterans claims file, the Board notes that 
service medical records show that he was involved in a motor 
vehicle accident in March 1963, during which he incurred a 
compression fracture at T-12 with approximately a 50 percent 
compression.  According to his July 1963 separation medical 
report, his compression fracture at T-12 was healing and was 
not considered disabling.

A February 1965 VA examination report indicates complaints of 
soreness over the bony prominences in his sacral and lower 
dorsal region.  Physical examination revealed that the 
veteran had a body backwards, dorsal kyphotic, lumbar 
lordotic type stance.  He had tenderness over the spinous 
process of the lower dorsal vertebrae.  He had no muscle 
spasm and had full back motion with some stiffness and 
subjective discomfort on hyperextension and right lateral 
bending.  No neurological changes were evident.  The 
impression was history of compression fracture at T-12, 
residual traumatic arthritis of the lower dorsal area of the 
back, subjective weakness of the back, and dorsal kyphosis.

A February 1970 VA examination report reflects that he had no 
tenderness over the spine at T-12.  Curvature of the spine 
appeared normal, as were reflexes and sensation.  Straight 
leg raising was negative.  He had some minimal paraspinal 
muscle tenderness with some spasm on the left as compared 
with the right.  The impression was status post compression 
fracture at T-12 and mild paravertebral muscle spasm; 
traumatic arthritis was to be ruled out.

A January 1996 VA examination report reflects that the 
veteran had complaints of pain in the lower thoracic spine 
when the weather changed and when lying on hard surfaces.  
The veterans thoracic and lumbar spine had flexion to 90 
degrees, extension to 5 degrees, lateral flexion to 20 
degrees, and rotation to 30 degrees bilaterally.  The veteran 
had a prominent T-12 spinous process.  X-rays revealed a 
wedge compression fracture at T-12 with productive changes 
along the anterior aspect of the vertebral body.  Diagnosis 
was compression fracture of T-12 with slight anterior 
angulation with prominence of the T-12 spinous process, and 
intermittent episodes of low back pain with weather changes 
and lying on hard surfaces.

The most recent VA examination report is dated February 1998.  
It indicates that the veteran had a career lifting heavy 
objects as a heavy laborer in the construction field and that 
he had multiple physical complaints regarding his spine, 
including chronic low back pain.  On physical examination, 
his spine was straight with no evidence of scoliosis, focal 
kyphosis, or hairy patches or dimples.  Forward flexion was 
to 65 degrees, extension was to 10 degrees, and lateral side-
to-side bending was to 10 degrees.  He had severely 
restrictive lumbar motion.  He had paraspinal tenderness in 
the low back.  X-rays revealed an old burst fracture at T-12.  
There was interpedicular widening and a loss of 60 to 70 
percent of anterior vertebral height.  There was no 
spondylosis or spondylolisthesis.  There was mild focal 
kyphosis with some hyperextension.  There was mild 
degenerative changes at L3-4 and L5-S1.  The assessment was 
that the veteran had significant psychiatric overlay, but 
appeared to be significantly disabled.  The veterans long 
history of heavy labor contributed to his degenerative 
changes in the lumbar spine.  The examiner opined that the 
veteran was in significant pain.  The veteran complained of 
significant muscle spasm, but this was intermittent and not a 
daily problem.  He had demonstrable deformity of the 
vertebral body.

In June 1998, the RO requested all VA outpatient records from 
the VA Medical Center in Salt Lake City, Utah, from January 
1965 to the present.  Numerous records were received and made 
part of the claims file.  However, these essentially show 
treatment for unrelated injuries and health problems.  An 
April 1996 record does indicate that the veteran had 
complaints of mid-lumbar back pain; his history of T-12 
compression fracture was noted.

The veteran testified at a personal hearing before a member 
of the Board at the RO in October 1998.  During the hearing, 
he described his back disability as having a tightness 
feeling.  The pain was daily, but was not a real strong pain.  
It usually occurred after moving or bending the wrong way, 
after prolonged sitting or lying, or after attempting to lift 
something heavy.  The veteran indicated that he experienced 
discomfort in his back from walking or prolonged standing.  
Two or three times per year, he had sharp pain in his legs.  
Medication consisted of ibuprofen and Tylenol.  The veteran 
testified that he could not bend very far and that his 
forward and backward movements were limited.  He also stated 
that his problems were mainly in his low back.

III.  Analysis

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 20 percent for his service-
connected compression fracture at T-12.

The veteran's service-connected thoracic compression fracture 
is currently rated pursuant to diagnostic code (DC) 5285-5291 
of the Rating Schedule, indicating that it involves residuals 
of a fractured vertebra and that it is rated based upon 
limitation of motion of the dorsal spine.  See 38 C.F.R. 
§§ 4.27, 4.71a  (1998).

DC 5285 allows for a 100 percent rating for residuals of 
fractured vertebra with cord involvement, bedridden, or 
requiring long leg braces.  A 60 percent rating is warranted 
for residuals without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast).  In other cases, 
the disability is to be rated based on definite limitation of 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.71a, DC 5285  
(1998).  Limitation of motion of the dorsal spine is covered 
by DC 5291, which authorizes a maximum 10 percent rating for 
severe limitation of motion.  38 C.F.R. § 4.71a, DC 5291  
(1998).

In this case, the Board finds that the veterans service-
connected compression fracture at T-12 warrants, at most, its 
current 20 percent rating.  In making this decision, the 
Board finds that the veterans disability does not have cord 
involvement.  No medical evidence of record makes this 
suggestion.  In addition, no medical evidence indicates that 
the veteran is bedridden or must wear long leg braces or the 
equivalent of a jury mast neck brace.  As a result, the 
veterans fracture residuals are to be rated according to 
definite limitation of motion pursuant to DC 5291.  In this 
regard, the Board finds sufficient evidence that the 
veterans thoracic spine has limitation of motion.  The most 
recent VA examination report indicates that, on physical 
examination, the veteran showed limited extension and forward 
flexion, as well as side-to-side lateral bend.  The most 
recent medical evidence indicates that the veteran has at 
least moderate but no more than severe limitation of  motion, 
and therefore, he is entitled to the maximum 10 percent 
rating under DC 5291.

The Board also finds that the medical evidence shows that the 
veteran currently has demonstrable deformity of the vertebral 
body.  The 1998 VA examination report specifically states 
that the veteran clearly had demonstrable deformity of 
the vertebral body.  As a result, the veteran is entitled 
to an additional 10 percent disability rating under DC 5285.  
38 C.F.R. § 4.71a, DC 5285  (1998).  Overall, he is entitled 
to a 20 percent rating.

It is noteworthy that although a disability rating in excess 
of 20 percent may be warranted for complete bony fixation of 
the spine, 38 C.F.R. § 4.71a, DC 5286 (1998), or unfavorable 
ankylosis of the dorsal spine, 38 C.F.R. § 4.71a, DC 5288 
(1998), none of the medical evidence suggests that either of 
these two conditions exists.  

In making its determination, the Board has considered the 
veterans functional effects pursuant to DeLuca v. Brown.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals held that 38 C.F.R. §§ 4.40, 4.45 
were not subsumed into the diagnostic codes under which a 
veterans disabilities are rated, and that the Board has to 
consider the functional loss of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veterans disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  In 
this case, the veteran has testified that he currently 
experiences pain, stiffness, and occasional discomfort due to 
his service-connected T-12 compression fracture.  Prolonged 
driving, walking, lying and sitting have been made more 
difficult.  However, there is no noted weakness, instability, 
or incoordination in regard to his thoracic spine.  Moreover, 
he has testified that his problems are primarily due to low 
back disability, disability for which service connection has 
not been established.  Overall, the Board finds that the 
veterans functional loss due to his T-12 compression 
fracture is not of such a severity to be beyond that 
contemplated by the ratings in the Rating Schedule.  

The Board also finds no basis for an extraschedular rating.  
The law provides that:

the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards. 

38 C.F.R. § 3.321(b)(1)  (1998).  While the Board does not 
have the authority to actually assign an extraschedular 
rating, the regulations do not preclude the Board from 
considering whether a referral to the appropriate officials 
for assignment of an extraschedular rating is warranted.  
Floyd v. Brown, 9 Vet. App. 88  (1996); see also VAOPGCPREC 
6-96  (August 16, 1996).  In this case, there is no objective 
evidence that the veterans service-connected T-12 
compression fracture presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VAs Compensation and Pension Service, under the 
above-cited regulation, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Overall, the Board finds that the evidence most closely 
supports the current 20 percent rating for the veterans 
compression fracture at T-12.  The Board finds no basis under 
the Rating Schedule, and no functional loss pursuant to 
DeLuca v. Brown, that would entitle the veteran to a higher 
rating.  As a result, the Board concludes that the 
preponderance of the evidence is against an increased rating.  
Thus, the veterans claim must be denied.


ORDER

An increased disability rating for service-connected 
residuals of compression fracture at T-12 is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
